DETAILED ACTION
This Office Action is in response to the communication(s) filed on 2/10/2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
	Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior arts of record does not teach or render obvious the combination set forth in independent claims 1, 3, 4, and 8-12, and specifically does not teach:
Claim 1: “the boost control unit is configured to execute a valve-closing keeping control that keeps the wastegate closed until a condition for cancelling the valve-closing keeping control has been satisfied by the engine operation that was performed after closing the wastegate during execution of the fuel cut-off control.”
Claim 3: “the boost control unit is configured to execute a valve-closing keeping control that keeps the wastegate closed until a condition for cancelling the valve-closing keeping control has been satisfied by the engine operation that was performed after closing the wastegate during execution of the fuel cut-off control.”
Claim 4: “the boost control unit is configured to execute a valve-closing keeping control that keeps the wastegate closed until a condition for cancelling the valve-closing keeping control has been satisfied by the engine operation that was performed after closing the wastegate prior to execution of the fuel cut-off control when a condition for executing the fuel cut-off control was satisfied.”
Claim 8: “the boost control unit is configured to execute a valve-closing keeping control that keeps the wastegate closed until a condition for cancelling the valve-closing keeping control has been satisfied by the engine operation that was performed after closing the wastegate prior to execution of the fuel cut-off control when a condition for executing the fuel cut-off control was satisfied.”
Claim 9: “executing a valve-closing keeping control that keeps the wastegate closed until a condition for cancelling the valve-closing keeping control has been satisfied by the engine operation that was performed after closing the wastegate during execution of the fuel cut-off control.”
Claim 10: “executing a valve-closing keeping control that keeps the wastegate closed until a condition for cancelling the valve-closing keeping control has been satisfied by the engine operation that was performed after closing the wastegate prior to execution of the fuel cut-off control when a condition for executing the fuel cut-off control was satisfied.”
Claim 11: “the boost control unit is configured to execute a valve-closing keeping control that closes the wastegate when the idling stop control unit stops the supply of the fuel or before the idling stop control unit stops the supply of the fuel in a case in which a condition for executing the idling stop control is satisfied and keeps the wastegate closed until a condition for cancelling the valve-closing keeping control has been satisfied by the restarted engine operation.”
Claim 12: “the boost control unit is configured to execute a valve-closing keeping control that closes the wastegate during execution of the fuel cut-off control or prior to the execution of the fuel cut-off control when a condition for executing the fuel cut-off control is satisfied and keeps the wastegate closed until a condition for cancelling the valve-closing keeping control has been satisfied after the fuel cut-off control was ended to resume the supply of the fuel.”
All subsequent claims are allowed due to dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAO EN MO whose telephone number is (571)272-9970.  The examiner can normally be reached on Monday-Friday 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XIAO EN MO/Primary Examiner, Art Unit 3747